DETAILED ACTION
	This office action is in response to the RCE amendment filed on April 28, 2021.  In accordance with this amendment, independent claims 1 and 5 have been amended, while claim 19 has been canceled.
Claims 1-18 are remaining pending examination on the merits, with claims 1 and 5 remaining in independent claim form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 2, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imeshev et al. US 2016/0064891 A1, standing alone.
Regarding independent claims 1 and 5, Imeshev et al. US 2016/0064891 A1 teaches (ABS; Figs. 4, 5, 8, 12-18; corresponding text; Claims) a system for frequency conversion (ABS; para [0017]), and inherent method of using same (for claim 5) comprising a laser source 100 and a harmonic generation crystal 108 (para [0093]; Fig. 5), wherein said laser source is configured to produce optical pulse energy of less than 100 uJ (pulse energy output from the amplifier 105 is about 200 nJ; para [0096]), and wherein said harmonic generation crystal comprises a structure characterized by a nonlinear susceptibility (QPM is a chirped periodically poled crystal; para [0009]), and a crystal grating period which adiabatically varies along said longitudinal direction in a manner that said crystal grating period is inversely proportional to a crystal grating function of a coordinate z measured along said longitudinal direction (see Fig. 5 etc. as the chirped QPM adiabatically varies along the length of the crystal (gradually changes); so as to meet the terms and frame-of-reference for a “z” coordinate as with such change, the resultant function will inversely change based on grating period(s)).  In particular, Imeshev discusses in paragraphs [0092] – [0099] types of grating periods 
Regarding the RCE amendment on April 28, 2021, Imeshev et al. ‘891 does not exactly and expressly recite language for these added limitations for “wherein said crystal grating function is selected to provide conversion efficiency that varies by at most +- 20% over a bandwidth of said pulses.”  Note that these optimization features (varying conversion efficiency by at most 20% of a bandwidth of pulses based on the selection of the grating) are not expressly disclosed by Imeshev and the selection of the grating therein.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize nonlinear conversion efficiencies, since it has been held that discovering an optimum value (or an optimum range of values (20% +-)) of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill, further, would have recognized that selecting a stable crystal grating in the Imeshev reference over a large bandwidth of pulses would have yielded a more versatile frequency conversion system which is usable in different pulse ranges for KSR, the amendments to independent claims 1 and 5 are found obvious over Imeshev.

Regarding further dependent claims 2, 3, 4, 11, and 16, Imeshev et al. ‘891 provides structure and function that teaches such added features of these dependent claims.  See also the Written Opinion (section 1.2) as cited by the IDS filed March 11, 2020.  The Examiner fully incorporates such document.  Note also the Supplemental EPO Search Report and Opinion dated March 16, 2021 (and cited by IDS May 2, 2021).
	Regarding dependent claims 6-10, 12-15, and 17-18, Imeshev does not exactly teach these further claim features. However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use these additional features and variations of the base independent claim (1 or 5) because Applicant has not disclosed that using such specific features provides an advantage, is used for a particular purpose, or solves a stated problem over the prior art of Imeshev. One of ordinary skill in the art, furthermore, would have expected Imeshev to perform equally well with such additions as each structural or method added is merely an obvious design choice and selectable material or use, based on defined and ubiquitous types of optical nonlinear implementations for a frequency conversion system in the art.  In particular, Imeshev teaches “transform-limited” or “nearly transform-limited” in paragraph [0093] from the element 108.  Finally, all base structure / method steps of independent claims 1 and 5 are clearly found obvious over Imeshev herein.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize a nonlinear system, since it has been held that discovering an optimum value (or an optimum range of values) of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   Therefore, it would have been an obvious matter of design choice to modify Imeshev to obtain the invention as specified in claims 6-10, 12-15, and 17-18 because each merely includes workable ranges and result effective variables.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  There is no patentable distinction of any dependent claim when considering Imeshev standing alone.
Additionally regarding these dependent claims 6-10, 12-15, and 17-18, see also the Written Opinion (section 2) as cited by the IDS filed March 11, 2020.  The Examiner fully incorporates such document, and agrees that these claims are also obvious under the standards of 35 U.S.C. 103.  Note also the Supplemental EPO Search Report and Opinion dated March 16, 2021 (and cited by IDS May 2, 2021).

Claims 1, 2, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gallmann et al. NPL “Generation of sub-6-fs blue pulses by frequency doubling with quasi-phase-matching gratings”, standing alone.
Regarding independent claims 1 and 5, Gallmann et al. NPL teaches (ABS; pg. 614, right hand column, paragraph 2 – pg. 615, left hand column, paragraph 2; Fig. 1) a inherent method of using same (for claim 5) comprising a laser source (laser source not shown but supplies the pulses in Fig. 1) and a harmonic generation crystal CPPLT (Fig. 1; pg. 615), wherein said laser source is configured to produce optical pulse energy of less than 100 uJ (pulse energy output is discussed in nJ range, pg. 615), and wherein said harmonic generation crystal comprises a structure characterized by a nonlinear susceptibility (CPPLT is a chirped periodically poled crystal (lithium tantalate); pg. 615), and a crystal grating period which adiabatically varies along said longitudinal direction in a manner that said crystal grating period is inversely proportional to a crystal grating function of a coordinate z measured along said longitudinal direction (see Fig. 1 etc. as the CPPLT adiabatically varies along the length of the crystal; so as to meet the terms and frame-of-reference for a “z” coordinate).  Regarding the CPPLT, Suchowski et al. ‘017 (same named inventor) cites to adiabatic to describe similar structure as in Gallmann.
Regarding the RCE amendment on April 28, 2021, Gallman does not exactly and expressly recite language for these added limitations for “wherein said crystal grating function is selected to provide conversion efficiency that varies by at most +- 20% over a bandwidth of said pulses.”  Note that these optimization features (varying conversion efficiency by at most 20% of a bandwidth of pulses based on the selection of the grating) are not expressly disclosed by Gallman and the selection of the crystal grating found therein.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize nonlinear conversion efficiencies, since it has been held that discovering an optimum value (or an optimum range of values (20% +-)) of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA In re Aller, 105 USPQ 233.  One having ordinary skill, further, would have recognized that selecting a stable crystal grating in the Imeshev reference over a large bandwidth of pulses would have yielded a more versatile frequency conversion system which is usable in different pulse ranges for predictable and accurate results.  Such a mental formulation would have required mere common skill and nominal application in the art.  For these reasons, and considering the teachings in KSR, the amendments to independent claims 1 and 5 are found obvious over Gallmann.

Regarding dependent claims 2 and 11, Gallmann et al. NPL teaches these additional features and/or function of these dependent claims.  See also the Written Opinion (section 1.2) as cited by the IDS filed March 11, 2020.  The Examiner fully incorporates such document.  Note also the Supplemental EPO Search Report and Opinion dated March 16, 2021 (and cited by IDS May 2, 2021). 

Response to Arguments
Applicant's arguments filed April 28, 2021 in the RCE amendment (pages 5-7) have been fully considered but they are not persuasive.

Applicant adds the feature “wherein said crystal grating function is selected to provide conversion efficiency that varies by at least +- 20% over a bandwidth of said pulses.”  This functional language is found merely as an optimization or obvious selection of the 

Applicant is invited to add express structural features of the crystal grating itself into the claim language of claims 1 and 5.  Applicant continues to use broad terms such as “adiabatically”, which can be reasonably met by Imeshev or Gallmann, and/or recite functional or “selecting” / “optimization” language in the claims.  A clearly drafted claims 1 and 5 that incorporates structural features of the crystal grating may overcome Imeshev and/or Gallman, however has not yet been applied to claims 1 or 5.  Correction is required.

Of note is that it does not appear that the current application has outlined a new type of crystal for optical frequency/wavelength conversion, or has designed a specific new crystal being substantially different than the prior art nonlinear conversion elements.  The same material properties (or “functions”) of the crystal are evident in Suchowski ‘017 as well as the cited prior art to Imeshev and Gallman.  If Applicant is alleging that some new form of crystal has been created with different properties altogether, such an allegation is not clear from the claims features in claims 1 and/or 5.

This action is made NON-FINAL, to all claims 1-18, because Applicant filed a timely RCE on April 28, 2021.  The Examiner reiterates that each rejection of any dependent claim (6-10, 12-15, and 17-19) meet the requirements for obviousness found in Boesch and Aller, when viewing KSR’s TSM test and rationale.  The Examiner has further expounded on these dependent claims.  Note also the Supplemental EPO Search Report and Opinion dated March 16, 2021 (and cited by IDS May 2, 2021).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Conclusion
Applicant’s cooperation is requested to amend substantial structural (with the same corresponding method steps, claim 5) limitations into each base independent claim.  If Applicant is alleging that an entirely novel crystal with a newly formed structure of the grating periods to accomplish the “function” of claims 1/5 has been invented, the Examiner invites arguments on the record to explain this aspect.  However, at this point of prosecution, it is not clear to the Examiner that the claims require any novel crystal grating structure other than that already found in the closest prior art of record (which can reasonably be described as “adiabatic”).  The “function” would thus necessarily flow if the same type(s) of grating period crystals are being used.  Additionally, merely “optimizing” or “selecting” a known crystal grating structure as in the amendments filed April 28, 2021 (RCE) cannot be considered patentable when considering the ordinary level of skill in the optical communications and frequency conversion art.

Because a timely RCE has been filed, this office action is made non-final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             May 5, 2021